          Case 4:20-cv-00260-JM Document 15 Filed 08/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                               CASE NO. 4:20CV00260 JM

$47,900.00 IN U.S. CURRENCY SEIZED FROM
PRIORITY MAIL PARCEL 9505 5103 5162 9231 3136 59 and
$37,690.00 IN U.S. CURRENCY SEIZED FROM
PRIORITY MAIL PARCEL 9505 5103 5162 9231 3136 42                                DEFENDANTS



                DEFAULT JUDGMENT AND DECREE OF FORFEITURE

       The United States of America’s motion for a default judgment and a decree of forfeiture

(ECF No. 14) is GRANTED. The United States filed a verified complaint in rem for forfeiture,

gave notice of the complaint to all required parties, and published notice. Brittany Brown and

Timeless Memories, LLC filed a joint claim, but they have since withdrawn it. No other party filed

a claim or answer or otherwise defended the case, and the time to do so has expired. Therefore,

the Clerk entered a default. (ECF No. 13).

       Default judgment is now entered in favor of the United States under Rule 55(b) of the

Federal Rules of Civil Procedure. The $47,900.00 in U.S. Currency Seized From Priority Mail

Parcel 9505 5103 5162 9231 3136 59 and the $37,690.00 in U.S. Currency Seized From Priority

Mail Parcel 9505 5103 5162 9231 3136 42 (“Defendant Currency”) are forfeited. Title is vested

in the United States, and all prior claims in and against the Defendant Currency are extinguished

and declared void. The Defendant Currency shall be turned over to the United States and disposed

of according to law.
   Case 4:20-cv-00260-JM Document 15 Filed 08/06/20 Page 2 of 2



The clerk is directed to close the case.

IT IS SO ORDERED this 6th day of August 2020.




                                       James M. Moody, Jr.
                                       United States District Judge




                                           2
